DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions 
Applicant's election, without traverse, of Species D.II of which claims read upon 1-20 in the “Response to Election / Restriction Filed - 08/09/2021”, is acknowledged 
However, Claims - 11/14/2019 lists only claim 1-18 (not 1-20). In view of the above, this office action considers claims 1-18 pending for prosecution, and are examined on their merits. 
Claim Rejection - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (100; Fig 3H; [0025]) = (element 100; Figure No. 3H; Paragraph No. [0025]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within 

Claim 1-18 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Lu; Yong-Yan et al. (US 20160233319 A1; hereinafter Lu). or in the alternative under 35 U.S.C. 103 as being unpatentable over Lu, in view of Brunco; David  et al., (US 20140170839 A1; hereinafter Brunco).
Regarding Claim 1, Lu teaches a semiconductor structure (100) comprising (see the entire documents, Figs 1A-1C, 2, 3A-3$; [0022+], specifically Figs 3H,1C, and as cited below): 

    PNG
    media_image1.png
    250
    317
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    253
    458
    media_image2.png
    Greyscale

Lu Figure 3H                                                     Lu Figure 1C

a silicon pedestal portion (vertically between 102 and 103a Fig 3H or 104a-1 Fig 1C) extending upward from a silicon base substrate (102); and 
a silicon germanium alloy fin ({130a , 132a}; Fig 3H or {104a-1,104a-2}; Fig 1C) located on the silicon pedestal portion and comprising a narrow upper portion (132a/104a-2) and a wider lower portion (130a/104a-1), 
wherein the silicon germanium alloy fin has a vertically graded germanium content in which the narrow upper portion of the silicon germanium alloy fin has a construed from [0041]).  
Alternatively, in the analogous art, Brunco teaches fins for a FinFET device wherein the fins have a high germanium content  ([0002]), wherein (Fig 3B; [0038]) a graded germanium concentration in which the outer portion of the fin has the highest percentage of germanium, the center of the fin has a lower germanium concentration, but still higher than that of the original composition in the silicon/germanium layer formed to make the fins 22 in a oxidation process 102 may be performed in a temperature that falls within the range of about 850-1200OC. 
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lu in view of Brunco‘s graded SiGe, and thereby structure further comprising  wherein said silicon germanium alloy fin (Lu’s) has a vertically graded germanium content in which said wide upper portion of said silicon germanium alloy fin has a greater germanium content than said narrower lower portion of said silicon germanium alloy fin, since this modification, at least, allows for a higher carrier mobility and improved device performance (Brunco [0038]).
2. Lu or the combination of (Lu and Brunco) as applied to the semiconductor structure of Claim 1, further teaches, wherein sidewall surfaces of the wider lower portion (130a/104a-1) of the silicon germanium alloy fin are vertically aligned with sidewall surfaces of the silicon pedestal portion (Lu Fig 2, or at least the junction portion).  
3. Lu or the combination of (Lu and Brunco) as applied to the semiconductor structure of Claim 1, further teaches, (the structure) further comprising a trench isolation Lu 106) located on exposed surfaces of the silicon substrate and adjacent the silicon germanium alloy fin and the silicon pedestal portion, wherein the trench isolation structure has a height that is less than a height of the silicon germanium alloy fin, yet greater than a height of the wider lower portion of the silicon germanium alloy fin.  
4. Lu or the combination of (Lu and Brunco) as applied to the semiconductor structure of Claim 3, further teaches, (the structure) further comprising a functional gate structure (110a; Fig 1A, 1C; [0012]) straddling the narrow upper portion of the silicon germanium alloy fin, and located on a topmost surface of the trench isolation structure.  
5. Lu or the combination of (Lu and Brunco) as applied to the semiconductor structure of Claim 4, further teaches, wherein (110a; Fig 1A, 1C; [0012]) the functional gate structure comprises a gate dielectric material and a gate conductor, wherein the gate dielectric material of the functional gate structure directly contacts sidewall surfaces and a topmost surface of the narrow upper portion of the silicon germanium alloy fin.  
6. Lu or the combination of (Lu and Brunco) as applied to the semiconductor structure of Claim 1, further teaches, wherein the narrow upper portion of the silicon germanium alloy fin has a defect density that is less than ( Brunco [0038]; See MPEP 2144.05. I.) a defect density of the wider lower portion of the silicon germanium alloy fin.  
7. Lu or the combination of (Lu and Brunco) as applied to the semiconductor structure of Claim 1, further teaches, wherein ( Brunco [0038]) the silicon germanium alloy fin has a germanium content of from 20 atomic percent to 80 atomic percent (See MPEP 2144.05. I.).  
Lu or the combination of (Lu and Brunco) as applied to the semiconductor structure of Claim 1, further teaches, wherein the germanium content of the wider lower portion (130a/104a-1) of the silicon germanium alloy fin that is located at an interfaced formed between the wider lower portion (130a/104a-1) of the silicon germanium alloy fin and the silicon pedestal portion (vertically between 102 and 103a Fig 3H or 104a-1 Fig 1C)is the lowest germanium content within the silicon germanium alloy fin.  
9. Lu or the combination of (Lu and Brunco) as applied to the semiconductor structure of Claim 1, further teaches, wherein the silicon base substrate (120) and the silicon pedestal portion (vertically between 102 and 103a Fig 3H or 104a-1 Fig 1C) are of unitary construction (since pedestal portion extends from the base substrate).  
10. Lu or the combination of (Lu and Brunco) as applied to the semiconductor structure of Claim 1, further teaches, wherein the wider lower portion (130a/104a-1) of the silicon germanium alloy fin has a bottommost surface that directly contacts a topmost surface of the silicon pedestal portion (Lu vertically between 102 and 103a Fig 3H or 104a-1 Fig 1C).  
Regarding Claim 11, Lu teaches a semiconductor structure (100) comprising (see the entire documents, Figs 1A-1C, 2, 3A-3$; [0022+], specifically Figs 3H,1C, and as cited below): 
a silicon pedestal portion (vertically between 102 and 103a Fig 3H or 104a-1 Fig 1C) extending upward from a silicon base substrate (102); and 
a silicon germanium alloy fin ({130a , 132a}; Fig 3H or {104a-1,104a-2}; Fig 1C) located on the silicon pedestal portion and comprising a narrow upper portion (132a/104a-2) and a wider lower portion (130a/104a-1), 
construed from [0041]).  
Alternatively, in the analogous art, Brunco teaches fins for a FinFET device wherein the fins have a high germanium content  ([0002]), wherein (Fig 3B; [0038]) a graded germanium concentration in which the outer portion of the fin has the highest percentage of germanium, the center of the fin has a lower germanium concentration, but still higher than that of the original composition in the silicon/germanium layer formed to make the fins 22 in a oxidation process 102 may be performed in a temperature that falls within the range of about 850-1200OC. 
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lu in view of Brunco‘s graded SiGe, and thereby structure further comprising  wherein said silicon germanium alloy fin (Lu’s) has a vertically graded germanium content in which said wide upper portion of said silicon germanium alloy fin has a greater germanium content than said narrower lower portion of said silicon germanium alloy fin, since this modification, at least, allows for a higher carrier mobility and improved device performance (Brunco [0038]).
Lu or the combination of (Lu and Brunco) as applied above further teaches wherein sidewall surfaces of the wider lower portion (130a/104a-1) of the silicon germanium alloy fin are vertically aligned with sidewall surfaces of the silicon pedestal portion (Lu Fig 2, or at least the junction portion), and the narrow upper portion of the silicon ( Brunco [0038]; See MPEP 2144.05. I.) a defect density of the wider lower portion of the silicon germanium alloy fin.  
12. Lu or the combination of (Lu and Brunco) as applied to the semiconductor structure of Claim 11, further teaches, (the structure) further comprising a trench isolation structure (Lu 106) located on exposed surfaces of the silicon substrate and adjacent the silicon germanium alloy fin and the silicon pedestal portion, wherein the trench isolation structure has a height that is less than a height of the silicon germanium alloy fin, yet greater than a height of the wider lower portion of the silicon germanium alloy fin.  
13. Lu or the combination of (Lu and Brunco) as applied to the semiconductor structure of Claim 12, further teaches, (the structure) further comprising a functional gate structure (110a; Fig 1A, 1C; [0012]) straddling the narrow upper portion of the silicon germanium alloy fin, and located on a topmost surface of the trench isolation structure.  
14. Lu or the combination of (Lu and Brunco) as applied to the semiconductor structure of Claim 13, further teaches, wherein the functional gate structure comprises (110a; Fig 1A, 1C; [0012]) a gate dielectric material and a gate conductor, wherein the gate dielectric material of the functional gate structure directly contacts the sideall surfaces and a topmost surface of the narrow upper portion of the silicon germanium alloy fin.  
15. Lu or the combination of (Lu and Brunco) as applied to the semiconductor structure of Claim 11, further teaches, wherein ( Brunco [0038]) the silicon germanium See MPEP 2144.05. I.).  
16. Lu or the combination of (Lu and Brunco) as applied to the semiconductor structure of Claim 11, further teaches, wherein the germanium content of the wider lower portion (130a/104a-1) of the silicon germanium alloy fin that is located at an interfaced formed between the wider lower portion (130a/104a-1) of the silicon germanium alloy fin and the silicon pedestal portion (vertically between 102 and 103a Fig 3H or 104a-1 Fig 1C)is the lowest germanium content within the silicon germanium alloy fin.  
17. Lu or the combination of (Lu and Brunco) as applied to the semiconductor structure of Claim 11, further teaches, wherein the silicon base substrate (120) and the silicon pedestal portion (vertically between 102 and 103a Fig 3H or 104a-1 Fig 1C) are of unitary construction (since pedestal portion extends from the base substrate).  
18. Lu or the combination of (Lu and Brunco) as applied to the semiconductor structure of Claim 11, further teaches,  wherein the wider lower portion (130a/104a-1) of the silicon germanium alloy fin has a bottommost surface that directly contacts a topmost surface of the silicon pedestal portion (Lu vertically between 102 and 103a Fig 3H or 104a-1 Fig 1C).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOAZZAM HOSSAIN whose telephone number is (571)270-7960.  The examiner can normally be reached on M-F: 8:30AM - 6:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896
August 11, 2021